DURHAM, Justice
(dissenting):
I dissent. I believe that the majority opinion has failed to apply the standard of review appropriate to this case and has inadequately assessed the policy implications of its interpretation of the statutes at issue.
The majority opinion offers its interpretation of the statutes with no deference to that given by the Industrial Commission. Were this a case presenting an issue of general statutory interpretation, the approach taken by the majority opinion would be entirely appropriate because we are not bound by a lower court’s interpretation of general law. See Utah Department of Administrative Services v. Public Service Commission, 658 P.2d 601, 608 (Utah 1983); Olwell v. Clark, 658 P.2d 585, 586 n. 1 (Utah 1982); Automotive Manufacturers Warehouse, Inc. v. Service Auto Parts, 596 P.2d 1033, 1036 (Utah 1979); see also Gonzales v. Morris, 610 P.2d 1285, 1286 (Utah 1980) (legislative intent is a matter of law, not fact).
We have, however, recognized an exception to that rule when an administrative agency has interpreted a “special law.” In Utah Department of Administrative Services, we stated:
[Questions of special law] are the Commission’s interpretations of the operative provisions of the statutory law it is empowered to administer, especially those generalized terms that bespeak a legislative intent to delegate their interpretation to the responsible agency. In reviewing agency decisions of this type, we apply what we have called the “time honored rule of law ... that the construction of statutes by governmental agencies charged with their administration should be given considerable weight....” McPhie v. Industrial Commission, Utah, 567 P.2d 153, 155 (1977); West Jordan v. Department of Employment Security, Utah, 656 P.2d 411 (1982). An agency’s interpretation of key provisions of the statute it is empowered to administer is often inseparable from its application of the rules of law to the basic facts, discussed above. In reviewing decisions such as these, a court should afford great deference to the technical expertise or more extensive experience of the responsible agency. Salt Lake Corp. v. Department of Employment Security, supra; Central Bank & Trust Co. v. Brimhall, 28 Utah 2d 14, 18, 497 P.2d 638, 641 (1972).
658 P.2d at 610 (footnote omitted).
An administrative agency’s interpretation of a special law will be upheld if it “fall[s] within the limits of reasonableness or rationality.” Id. The Industrial Commission is an agency whose decisions are entitled to the deferential standards of review set out in Utah Department of Administrative Services. See Van Waters & Rogers v. Workman, 700 P.2d 1096 (Utah 1985) (deferring to a finding of fact under the standard of deference set forth in Utah Department of Administrative Services).
*995Thus, the issue is not, as the majority opinion assumes, “What interpretation would we give the provisions at issue?” Rather, the issue is whether the interpretation given by the Commission “fall[s] within the limits of reasonableness or rationality.”
I believe that the Commission’s interpretation meets this standard. Utah Code Ann. § 35-1-73 (1986) states: “If there are other dependents remaining at the time of remarriage, benefits payable under this title shall be paid to such person as the commission may determine, for the use and benefit of the other dependents, the weekly benefits to be paid at intervals of not less than four weeks.” The Commission interprets this section as requiring it to pay the amount already determined as payable under Utah Code Ann. § 35-1-68 (1986) for the benefit of the other dependents. This interpretation does not, as the majority opinion alleges, ignore what the majority refers to as the “cap” of 85 percent of the state average weekly wage established by section 35 — 1—68(2)(b)(i); rather, the Commission treats that section as controlling the calculation of the amount of benefits due the dependents, but applies section 35-1-73 to determine to whom and how frequently those benefits should be paid in the case of remarriage. I cannot find that the Commission’s interpretation is irrational.
In considering whether an agency’s interpretation is rational, we consider the interpretation “in light of the public policy sought to be served” by the statute at issue. Utah Department of Administrative Services, 658 P.2d at 611. The majority opinion states that the policy underlying section 35-1-73 is to encourage remarriage, but it rejects an interpretation under which remarriage results in retention by the surviving family of the same benefits it would have received if no remarriage had occurred and adopts instead an interpretation under which dependent children are penalized for the remarriage of their surviving parent.
In short, I decline to join the majority opinion because it ignores principles of appellate review and gives short shrift to the policy underlying section 35-1-73.
STEWART, A.C.J., concurs in the dissenting opinion of DURHAM, J.